EXHIBIT 10.1


Personal and Confidential






March 7, 2018


[Named Executive Officer]


Re:     Retention Bonus Agreement


Dear [Named Executive Officer]:


On behalf of Westmoreland Coal Company (the “Company”), I am pleased to offer
you the opportunity to receive a retention bonus, if you agree to the terms and
conditions contained in this Retention Bonus Agreement (this “Agreement”), which
shall be effective as of the date set forth below in Section 7 (the “Effective
Date”).


1.    Retention Bonus. Subject to the terms and conditions set forth herein, you
will receive a cash payment in the gross amount of [$X] (the “Retention Bonus”),
subject to the Company’s receipt of your countersignature on this Agreement.


Notwithstanding the foregoing, in the event you voluntarily terminate your
employment with the Company without Good Reason (defined below), or the Company
terminates your employment for Cause (defined below), in either case, before the
earlier of December 31, 2018 or the consummation of a confirmed plan of
reorganization (as applicable, the “Retention Date”), you will be required to
promptly repay to the Company (and in any event no later than ten (10) days of
such termination), an amount equal to the After-Tax Value of the Retention
Bonus. The “After-Tax Value of the Retention Bonus” is equal to the Retention
Bonus, reduced by all taxes the Company actually withholds therefrom. For the
avoidance of doubt, in the event of your death or termination due to your
disability, termination by the Company without Cause or by you for Good Reason
prior to the Retention Date, you (or your estate, as applicable), shall not be
subject to the repayment obligations of this Agreement.
    
For purposes of this Agreement, “Cause” means (A) your willful breach or
habitual neglect of assigned duties to the Company, including compliance with
Company policies; (B) your conviction (including any plea of nolo contendere) of
any felony or crime involving dishonesty or moral turpitude; (C) any act of
personal dishonesty knowingly taken by you in connection with your
responsibilities as an employee and intended to result in your personal
enrichment or the enrichment of any other person; (D) bad faith conduct that is
materially detrimental to the Company; (E) your inability to perform your duties
due to alcohol or illegal drug use; (G) any act or omission by you which is of
substantial detriment to the Company because your intentional failure to comply
with any statute, rule or regulation, except any act or omission you believe in
good faith to have been in or not opposed to the best interest of the Company
(without an intent to gain, directly or indirectly,





--------------------------------------------------------------------------------





a profit to which you were not legally entitled) and except that Cause shall not
mean bad judgment or negligence other than habitual neglect of duty; or (H) any
other act or failure to act or other conduct which is determined by the
Compensation Committee of the Board, in its sole discretion, to be demonstrably
and materially injurious to the Company, monetarily or otherwise.


For purposes of this Agreement, “Good Reason” means any of the following, in
each case, without your consent: (a) a reduction of 20% or more of your annual
base salary as in effect on the Effective Date or as the same may be increased
from time to time, or (b) a relocation of the geographic location of your
principal place of employment by more than 50 miles from the principal place of
business.


The occurrence of an event that would otherwise constitute Good Reason will
cease to be an event constituting Good Reason, if you do not timely provide
notice to the Company within thirty (30) days of the date on which you first
become aware of the occurrence of that event. The Company shall have fifteen
(15) days following receipt of your written notice in which to correct in all
material respects the circumstances constituting Good Reason, and you must
terminate employment within thirty (30) days following expiration of the
Company’s fifteen (15)-day cure period. Otherwise, any claim of such
circumstances constituting “Good Reason” shall be deemed irrevocably waived by
you.


For purposes of this Agreement, “Affiliate” means with respect to any person,
any other person that directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with, the person in
question. As used herein, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through ownership of voting securities, by
contract or otherwise.


2.    Release of Claims. In exchange for the promises of the Company set forth
in this Agreement, the sufficiency of which you acknowledge, you, with the
intention of binding yourself and your heirs, executors, administrators and
assigns, do hereby release, remise, acquit and forever discharge the Company,
its present and former officers, directors, executives, shareholders, agents,
attorneys, employees and employee benefit plans (and the fiduciaries thereof),
and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which you, individually or as a member of
a class, now has, owns or holds, or has at any time heretofore had, owned or
held, arising on or prior to the date hereof, against any Company Released
Party; provided that this Section 4 shall not waive existing rights to (i)
accrued and vested compensation or benefits, (ii) any claims or rights arising
after you sign this Agreement that you may have in your capacity as a
stockholder of the Company or to





--------------------------------------------------------------------------------





payments or benefits under any equity award agreement between you and the
Company, or (iii) indemnity for acts taken in your capacity as an officer of the
Company.


3.    Taxes. The Company may withhold from any and all amounts payable to you
hereunder such federal, state and local taxes as the Company determines in its
sole discretion may be required to be withheld pursuant to any applicable law or
regulation.


4.    No Right to Continued Employment. Nothing in this Agreement will confer
upon you any right to continued employment with the Company (or its subsidiaries
or their respective successors) or to interfere in any way with the right of the
Company (or its subsidiaries or their respective successors) to terminate your
employment at any time.


5.    Other Benefits. The Retention Bonus is a special payment to you and will
not be taken into account in computing the amount of salary or compensation for
purposes of determining any bonus, incentive, pension, retirement, death or
other benefit under any other bonus, incentive, pension, retirement, insurance
or other employee benefit plan of the Company, unless such plan or agreement
expressly provides otherwise.


6.    No Assignments; Successors. This Agreement is personal to each of the
parties hereto. Except as provided in this paragraph, no party may assign or
delegate any right or obligation hereunder without first obtaining the written
consent of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company; provided that the Company will require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


7.    Effectiveness. This Agreement shall be effective March 7, 2018.


8.    Governing Law. This Agreement will be governed by, and construed under and
in accordance with, the internal laws of the State of Colorado, without
reference to rules relating to conflicts of laws.


9.    No Unauthorized Use or Disclosure. For purposes of this Section 9,
“Company” shall include the Company and each of its Affiliates. The term
“Confidential Information” shall mean any and all confidential or proprietary
information and materials, as well as all trade secrets, belonging to the
Company. Confidential Information includes, regardless of whether such
information or materials are expressly identified or marked as confidential or
proprietary, and whether or not patentable: (1) technical information and
materials of the Company; (2) business information and materials of the Company;
(3) any information or material that gives the Company an advantage with respect
to its competitors by virtue of not being known by those competitors; and (4)
other valuable, confidential information and materials and/or trade secrets of
the Company. All Confidential Information shall be the sole and exclusive
property of the Company.







--------------------------------------------------------------------------------





You agree to preserve and protect the confidentiality of all Confidential
Information. You agree that you will not, at any time during your term of
employment or thereafter, make any unauthorized disclosure of Confidential
Information, or make any use thereof, except, in each case, in the carrying out
your responsibilities to the Company. You further agree to preserve and protect
the confidentiality of all confidential information of third parties provided to
the Company by such third parties with an expectation of confidentiality. You
shall use commercially reasonable efforts to cause all persons or entities to
whom any Confidential Information shall be disclosed by you hereunder to
preserve and protect the confidentiality of such Confidential Information. You
shall have no obligation hereunder to keep confidential any Confidential
Information if and to the extent disclosure thereof is specifically required by
applicable laws; provided, however, that in the event disclosure is required by
applicable laws and you are making such disclosure, you shall provide the
Company with prompt notice of such requirement prior to making any such
disclosure, so that the Company may seek an appropriate protective order.


Nothing in this Agreement will prevent you from: (a) making a good faith report
of possible violations of applicable law to any governmental agency or entity;
or (b) making disclosures that are protected under the whistleblower provisions
of applicable law.


10.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


11.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between you and the Company with respect to the Retention Bonus and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the Retention Bonus, whether written or oral. This
Agreement may be amended or modified only by a written instrument executed by
you and the Company.


12.    Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Retention Bonus, the intent of the parties is that the
Retention Bonus be exempt from the requirements of Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereunder, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.




    





--------------------------------------------------------------------------------







This Agreement is intended to be a binding obligation on you and the Company. If
this Agreement accurately reflects your understanding as to the terms and
conditions of the Retention Bonus, please sign and date one copy of this
Agreement no later than March 9, 2018 and return the same to me for the
Company’s records. You should make a copy of the executed Retention Bonus
Agreement for your records.


Very truly yours,


                            




WESTMORELAND COAL COMPANY


    
    


The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Retention Bonus, and I hereby confirm my
agreement to the same.




___________________________ Dated:
Signature


___________________________             __________________________    
Print Name             Print Title
                            





